
	

113 S2096 IS: Freedom Through Energy Export Act
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2096
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act of 2004 to provide for the authorization of liquified
			 natural gas terminals and related facilities necessary for the export of
			 Alaska natural gas, and for other purposes.
	
	
		1.Short title; references(a)Short title
				This Act may be cited as the
		  Freedom Through Energy Export Act.
			(b)ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment is expressed in terms of
			 an amendment to a section or other
			 provision, the reference shall be considered to be made to a section or
			 other provision of the Alaska Natural Gas Pipeline Act of 2004 (15 U.S.C.
			 720 et seq.).2.Definition of Alaska natural gas transportation projectSection 102(2) (15 U.S.C. 720(2)) is amended—(1)by striking subparagraphs (A) and (B);(2)by inserting any of the following projects authorized under the Alaska Natural Gas Transportation Act of 1976
			 (15 U.S.C. 719 et seq.) or section 103: after means;(3)by striking any natural gas pipeline system and inserting the following:(A)Any natural gas pipeline system;(4)in subparagraph (A) (as so designated) by striking that is authorized under—  and inserting a period at the end; and(5)by adding at the end the following:(B)Except with respect to projects described in section 116, any liquified natural gas terminal and
			 any facilities necessary or required for the export of
			 Alaska natural gas (including related facilities subject to the
			 jurisdiction of the Commission)..3.Issuance of certificate of public convenience and necessitySection 103 (15 U.S.C. 720a) is amended—(1)in the heading, by inserting or other commission authorization after necessity;(2)in subsection (a)—(A)by striking may, in accordance and insertingmay—(1)in accordance; (B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(2)in accordance with section 3 of the Natural Gas Act (15 U.S.C. 717b), consider and act on an
			 application for authorization for a liquefied natural gas terminal and any
			 related facilities determined necessary or required for the export of
			 Alaska natural gas other than the Alaska natural gas transportation
			 system.;(3)in subsection (b)—(A)in the heading, by inserting or other authorization after certificate; and(B)in paragraph (1)—(i)by striking shall issue a certificate and insertingshall issue—(A)a certificate; (ii)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(B)an authorization for the siting, construction, and operation of  an Alaska natural gas
			 transportation project, if the applicant has satisfied the requirements of
			 section 3 of the Natural Gas Act (15 U.S.C. 717b) for a liquefied natural
			 gas terminal and any related facilities determined necessary or required
			 for the export of Alaska natural gas.;(4)in subsection (c), by striking for the project under section 7(c)) and all that follows through the period at the end and insertingfor the projects under—(1)section 3 of the Natural Gas Act (15 U.S.C. 717b);(2)section 7(c) of the Natural Gas Act (15 U.S.C. 717f(c)); and(3)this section.; and(5)in subsection (g), by striking The holder of the certificate and inserting The holder of a certificate.4.Environmental reviewsSection 104(a) (15 U.S.C. 720b(a)) is amended by inserting under section 7 of the Natural Gas Act (15 U.S.C. 717f) or the issuance of an authorization under
			 section 3 of that Act (15 U.S.C. 717b) after certificate of public convenience and necessity.5.Federal coordinatorSection 106(c) (15 U.S.C. 720d(c)) is amended—(1)in paragraph (1), by inserting or a pipeline project that carries natural gas from the Alaska North Slope to market south of 68
			 degrees north latitude after Alaska natural gas transportation project;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)to ensure that Federal agencies are fully informed in carrying out an Alaska natural gas
			 transportation project, providing Federal agencies with information about—(A)the Alaska natural gas transportation project; and(B)any commercial, technological, or regulatory issues that could affect the project..6.Clarification of ANGTA status and authoritiesSection 110(b) (15 U.S.C. 720h(b)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting
			 appropriately;(2)by striking Any Federal agency and inserting the following:(1)In generalAny Federal agency; and(3)by adding at the end the following:(2)EffectNothing in this Act or the Alaska Natural Gas Transportation Act of
		1976 (15 U.S.C. 719 et seq.) shall preclude the construction of a gas liquefaction
			 terminal or any other facilities determined necessary or required for the
			 transportation and export of natural gas from the Alaska North Slope..7.Alaska pipeline construction training programSection 113 (15 U.S.C. 720k) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking gas pipeline system and inserting natural gas transportation project; and(B)in subparagraph (B), by striking gas pipeline and inserting natural gas transportation project; and(2)in subsection (b)(1), by striking pipeline system and inserting transportation project.8.Sense of Congress concerning Alaskan ownershipSection 115(1) (15 U.S.C. 720m(1)) is amended by striking pipeline and inserting transportation project.9.Loan guaranteesSection 116(a)(1) (15 U.S.C. 720n(a)(1)) is amended by inserting that includes a pipeline to the border between Alaska and Canada approved pursuant to section 7(c)
			 of the Natural Gas Act (15 U.S.C. 717f(c)) after qualified infrastructure project.10.Expedited approval of exportation of natural gas to United States allies(a)In generalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—(1)by striking (c) For purposes and inserting the following:(c)Expedited application and approval process(1)In generalFor purposes.;(2)in paragraph (1) (as so designated), by striking nation with which there is in effect a free trade agreement requiring national treatment for trade
			 in natural gas and inserting foreign country described in paragraph (2); and(3)by adding at the end the following:(2)Foreign country describedA foreign country described in this paragraph is—(A)a country with which the United States has in effect a free trade agreement requiring national
			 treatment for
			 trade in natural gas;(B)a member country of the North Atlantic Treaty Organization;(C)subject to paragraph (3), Japan; and(D)any other foreign country if the Secretary of State, in consultation with the Secretary of Defense,
			 determines that exportation of natural gas to that foreign country would
			 promote the national security interests of the United States.(3)Exportation of natural gas to JapanThe exportation of natural gas to Japan shall be deemed to be consistent with the public interest
			 pursuant to paragraph (1), and applications for such exportation shall be
			 granted without modification or delay under that paragraph, during only
			 such period as the Treaty of Mutual Cooperation and Security, signed at
			 Washington January 19, 1960, and entered into force June 23, 1960 (11 UST
			 1632; TIAS 4509), between the United States and Japan, remains in effect..(b)Effective dateThe amendments made by subsection (a) shall apply to applications for the authorization to export
			 natural gas under section 3 of the Natural Gas Act (15  U.S.C. 717b) that
			 are pending on, or filed on or after, the date of enactment of this Act.